DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting 
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

.1	Instant claimed invention is not patentably distinct from claimed invention of (USP Nos. 9823966, 10884860 and 10452478) although the conflicting claims are not identical as instant claims and same conflicting claims are obvious embodiments of each other with obvious variations –accessing data, generating error detection bits, correcting errored data, merging corrected data for storage in memory -of each other and therefore are not patentably distinct. 
For example:
-	Claim(s) 16 of USP No. 9823966 contain(s) every element of Claim(s) 21 of instant application and as such anticipate(s) Claim(s) 21 of instant application since merging masked data components is a required step prior to appropriate data storage or transmission, or in the alternative, 
Claim(s) 16 of USP No. 9823966 is obvious over Claim(s) 21 of instant application in view of  USPGPub. No. 20150378826  to Zhang since merging masked data components is a required step prior to data storage or transmission with the motivation for properly securing data transfer as seen in Zhang, e.g., para. [0006] “Implementing ECC in a storage device without a data mask option during a write operation is fairly straightforward because the data word and parity code to be written are not dependent on prior stored data, but are entirely a function of the new data to be written to the device. However, in a data storage device with a data mask option available, the masked portions of the data word may contain one or more errors that need to be corrected before that old data can be properly merged with the new data as required by the data mask. Also, in order to properly encode the parity code for the merged data word during the write with data mask operation, the masked portion(s) should be taken into consideration by the ECC encoder, and those masked portions should be corrected before the ECC encoder can generate the new parity code. In other words, the parity code for the merged data word is dependent not only on the new portions of the data word but also on the portions of the corrected old data word that are being masked. “ 
-	Claim(s) 18 of USP No. 10452478 contain(s) every element of Claim(s) 21 of instant application and as such anticipate(s) Claim(s) 21 of instant application since merging masked data components is a required step prior to data storage or transmission, or in the alternative, 
Claim(s) 18 of USP No. 10452478 is obvious over Claim(s) 21 of instant application in view of USPGPub. No. 20150378826  to Zhang since merging masked data components is a required step prior to data storage or transmission with the motivation for properly securing data transfer as seen in Zhang, e.g., para. [0006] “Implementing ECC in a storage device without a data mask option during a write operation is fairly straightforward because the data word and parity code to be written are not dependent on prior stored data, but are entirely a function of the new data to be written to the device. However, in a data storage device with a data mask option available, the masked portions of the data word may contain one or more errors that need to be corrected before that old data can be properly merged with the new data as required by the data mask. Also, in order to properly encode the parity code for the merged data word during the write with data mask operation, the masked portion(s) should be taken into consideration by the ECC encoder, and those masked portions should be corrected before the ECC encoder can generate the new parity code. In other words, the parity code for the merged data word is dependent not only on the new portions of the data word but also on the portions of the corrected old data word that are being masked.”
- 	Claim(s) 15 of USP No. 10884860 contain(s) every element of Claim(s) 21 of instant application and as such anticipate(s) Claim(s) 21 of instant application since merging masked data components is a required step prior to data storage or transmission, or in the alternative, 
Claim(s) 15 of USP No. 10884860 is obvious over Claim(s) 21 of instant application in view of USPGPub. No. 20150378826 to Zhang since merging masked data components is a required step prior to data storage or transmission with the motivation for properly securing data transfer as seen in Zhang, e.g., para. [0006] “Implementing ECC in a storage device without a data mask option during a write operation is fairly straightforward because the data word and parity code to be written are not dependent on prior stored data, but are entirely a function of the new data to be written to the device. However, in a data storage device with a data mask option available, the masked portions of the data word may contain one or more errors that need to be corrected before that old data can be properly merged with the new data as required by the data mask. Also, in order to properly encode the parity code for the merged data word during the write with data mask operation, the masked portion(s) should be taken into consideration by the ECC encoder, and those masked portions should be corrected before the ECC encoder can generate the new parity code. In other words, the parity code for the merged data word is dependent not only on the new portions of the data word but also on the portions of the corrected old data word that are being masked.”
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is a provisional obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.
    ****
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub. No. 20090327800) discloses Apparatus, system and method for providing error protection for data-masking bits wherein “programmable processor embedding: an instruction path; a data path; an external interface operable to receive data from an external source and communicate the received data over the data path; a register file operable to receive and store data from the data path and communicate the stored data to the data path; and an execution unit coupled to the instruction and data paths and operable to decode and execute instructions received from the instruction path,… in response to decoding a single instruction for writing data to memory based on a mask and data contained in at least one register, the mask consisting of N independently selectable mask bits, N being an integer multiple of eight, each of the mask bits corresponding to a data bit contained in the at least one register, each of the mask bits being independently selectable as either a write-enabled mask bit or a write-disabled mask bit, the execution unit is operable to: (i) detect some of the mask bits of the mask as being selected as write-enabled mask bits to identify corresponding data bits of the data contained in the at least one register as write-enabled data bits; and (ii) cause the write-enabled data bits to be written to a specified memory location..”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.

	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112